DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/197,149, filed 03/10/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-051801, filed on 03/23/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koji (JP2012204081A) (refer to enclosed translations for citations).
Regarding claim 1,
Koji teaches production method for a battery pack and a battery pack, comprising:
arranging a first intervening member (Fig. 14, 161; [091]) between a first member and a second member (Fig. 14, 110, above and below 162, respectively; [091]); 
wherein the first member is a first battery [091], the first battery comprises a first battery exterior body (Fig. 14, 120B) and an electrode body arranged in an interior of the first battery exterior body (Fig. 14, 110; [091]), 
the second member is a second battery (Fig. 14, 110; [091]) or a retention member (Fig. 10,140; [042]);
the second battery comprises a second battery exterior body and an electrode body arranged in an interior of the second battery exterior body (Fig. 14, 130; [091]);
and while one end of the first intervening member is brought into contact with a pressing member (Fig. 14, 151b, opposite side) inserting a tapered member between the first intervening member and the second member from an opposite end side of the first intervening member (Fig. 14, 50; [091], [095], “a tapered wedge whose thickness changes gradually may be used) to press the first intervening member toward the first member and exert a restraining pressure on the first member ([092], it is the examiner’s position the insertion thereof causes displacement along the stacking direction, creating tension in the surrounding elastic band 140 which contributes more restraining pressure).
Regarding claim 2,
Koji teaches production method for a battery pack and a battery pack according to claim 1 (see elements of claim 1 above), comprising: arranging the first intervening member and a second intervening member (Fig. 14, 162; [091]) between the first member and the second member, and while pressing one end of the first intervening member and one end of the second intervening member with at least one pressing member (see elements of claim 1, examiner notes that pressing member 151b is in contact with both intervening members, as seen in Fig. 14, 161 and 162), inserting the tapered member between the first intervening member and the second intervening member from an opposite side of the first intervening member and an opposite side of the second intervening member (Fig. 14, 151b, both sides) to press the first intervening member toward the first member and press the second intervening member toward the second member to exert a restraining pressure on the first member and the second member ([092], see elements of claim 1 above).
Regarding claim 3,
Koji teaches production method for a battery pack and a battery pack according to claim 1 (see elements of claim 1 above), wherein the second member is the retention member, a concave/convex guide is provided between the second member and the tapered member (Fig. 10, 123b; [076]), and the tapered member is inserted along the concave/convex guide [092].
Regarding claim 4,
Koji teaches production method for a battery pack and a battery pack according to claim 1 (see elements of claim 1 above), wherein a concave/convex guide is provided between the first intervening member and the tapered member (Fig. 14, 123e; [076]), and the tapered member is inserted along the concave/convex guide ([090], see elements of claim 2 above)..
Regarding claim 6,
Koji teaches production method for a battery pack and a battery pack according to claim 1 (see elements of claim 1 above), comprising: arranging the first member, the second member, and the first intervening member inside an annular restraining member (Fig. 3, 140; [092]), and pressing the first member and the second member toward an inner surface of the restraining member by insertion of the tapered member [092].
Regarding claim 8,
Koji teaches production method for a battery pack and a battery pack, comprising a first member (Fig. 14, 110, above 162; [091]), a second member (Fig. 14, 110, below 162; [091]), a first intervening member (Fig. 14, 161; [091]), and a tapered member (Fig. 14, 50; [091], [095], “a tapered wedge whose thickness changes gradually may be used) wherein the first member is a first battery [091], the first battery comprises a first battery exterior body (Fig. 14, 120B)  and an electrode body arranged in an interior of the first battery exterior body (Fig. 14, 130; [091]) the second member is a retention member or a second battery, the second battery comprises a second battery exterior body and an electrode body arranged in an interior of the second battery exterior body [091], the first intervening member is arranged between the first member and the second member [091], the tapered member is arranged between the first intervening member and the second member [092], and the tapered member contacts the first intervening member [092], and a restraining pressure is exerted onto the first member from the tapered member via the first intervening member ([092], it is the examiner’s position the insertion thereof causes displacement along the stacking direction, creating tension in the surrounding elastic band 140 which contributes more restraining pressure).
Regarding claim 9,
Koji teaches production method for a battery pack and a battery pack according to claim 8 (see elements of claim 8 above), wherein the first intervening member and a second intervening member are arranged between the first member and the second member, the tapered member is arranged between the first intervening member and the second intervening member, and the tapered member contacts the first intervening member and the second intervening member (see elements of claim 2 above), a restraining pressure is exerted onto the first member from the tapered member via the first intervening member, and a restraining pressure is exerted onto the second member from the tapered member via the second intervening member (see elements of claim 2 above).
Regarding claim 10,
Koji teaches production method for a battery pack and a battery pack according to claim 8 (see elements of claim 8 above), wherein the second member is the retention member, and a concave/convex guide is provided between the second member and the tapered member (see elements of claim 3 above).
Regarding claim 11,
Koji teaches production method for a battery pack and a battery pack according to claim 8 (see elements of claim 8 above), wherein a concave/convex guide is provided between the first intervening member and the tapered member (see elements of claim 4 above).
Regarding claim 13,
Koji teaches production method for a battery pack and a battery pack according to claim 8 (see elements of claim 8 above), comprising an annular restraining member, wherein the first member, the second member, and the first intervening member are arranged inside the restraining member, (see elements of claim 6 above) and the first member and the second member are pressed toward an inner surface of the restraining member (see elements of claim 6 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP2012204081A) in view of Kakuchi (JP2009231126A) (refer to enclosed translations for citations) and Nave (“Static Friction; Kinetic Friction; Friction Plot”).
Regarding claim 5,
Koji teaches the production method according to claim 1 (see elements of claim 1 above) and that increasing frictional force prevents a wedge from being easily removed.  However, Koji fails to specifically teach that the coefficient of friction between the contact surfaces on either side of the intervening member is different. Kakuchi teaches a production method of a battery pack in which uses an element (Fig. 10, 201) between a tapered member (Fig. 10, 200) and the battery exterior (Fig. 10, 93) that increases the frictional force between a restraining member and the battery exterior.  It is the examiner’s position that a screw increases the frictional force between two surfaces and that frictional forces prevent displacement, because, as taught by Nave, an increased coefficient of friction makes an object more difficult to displace because it requires more total force before kinetic motion can be achieved (Nave, “Friction Plot”).  Therefore, the coefficient of friction can be considered a result effective variable for preventing displacement of parts when inserting them into the battery as it alters the frictional force between two surfaces and increases the minimum amount of force for motion. Accordingly, it would be obvious to one of ordinary skill of the art before the effective filing date to try increase the frictional force between the intervening member and battery exterior as taught by Koji by varying the coefficient of friction in order to achieve the predictable result of preventing displacement of parts (it is the examiner’s position that frictional force depends on either the coefficient of friction or the normal force). 
Regarding claim 12,
Koji teaches production method for a battery pack and a battery pack according to claim 8 (see elements of claim 8 and 5 above), wherein the coefficient of friction between the first intervening member and the tapered member is less than the coefficient of friction between the first battery exterior body and the first intervening member (see elements of claim 5 above).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP2012204081A) in view of Kakuchi (JP-2009231126-A) and Fujishima (US-20190221795-A1) (refer to enclosed translations for citations).
Regarding claim 7,
Koji teaches production method for a battery pack and a battery pack according to claim 1 (see elements of claim 1 above), but fails to teach wherein the batteries present are solid-state batteries.  Fujishima teaches a production method for a battery pack including a first and second battery (Fig. 2, 10; [0054]) and a tapered restraining member (Fig. 1, 21, 22; [0108]) wherein the first battery and the second battery are solid-state batteries [0013] and that solid-state batteries need a high degree of restraining pressure.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the production method for a battery pack which has a high restraining pressure (see elements of claim 1 above) as taught by modified Koji with the all-solid-state cells as taught by Fujishima which benefit from increased restraining pressure.   
Regarding claim 14,
Koji teaches production method for a battery pack and a battery pack according to claim 8 (see elements of claim 8 above), wherein the first battery and the second battery are solid-state batteries (see elements of claim 7 above).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728